Citation Nr: 0101917	
Decision Date: 01/24/01    Archive Date: 01/31/01	

DOCKET NO.  99-19 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Entitlement to service connection for residuals of a cold 
injury (frostbite), hypertension, a heart disability, hearing 
loss, tinnitus, a psychiatric disability including post 
traumatic stress disorder (PTSD) and a circulatory 
disability.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel




INTRODUCTION

The veteran served on active duty from January 1954 to 
July 1959.  His report of separation shows that he had over 4 
years of foreign service, but does not specify where that 
service was.  

The veteran filed his initial claim for benefits in February 
1998.  That claim was clearly set out as a claim for 
compensation benefits only and the veteran has not made any 
reference to pension benefits.  An October 1998 rating action 
by the Department of Veterans Affairs (VA) Regional Office, 
Lincoln, Nebraska, denied entitlement to service connection 
for the disabilities claimed, specifically residuals of a 
cold injury (frostbite), hypertension, a heart disability, 
hearing loss, tinnitus, a psychiatric disability, including 
PTSD and a circulatory disability.  That rating action also 
denied a claim for service connection for a tonsillectomy, 
but that issue was not included in the notice of 
disagreement, the statement of the case or the appeal (VA 
Form 9).  Therefore, it is not before the Board at this time.  


FINDINGS OF FACT

1.  All apparently available relevant evidence necessary for 
an equitable disposition of the issues on appeal is of 
record.  

2.  A cold injury (frostbite), hypertension, a heart 
disability, hearing loss, tinnitus, a psychiatric disability, 
including PTSD and a circulatory disability were not 
demonstrated during the veteran's period of active military 
service.  

3.  A bilateral sensorineural hearing loss was initially 
medically reported many years following the veteran's release 
from active duty and has not been shown to be of service 
origin.  

4.  Residuals of a cold injury (frostbite), hypertension, a 
heart disability, tinnitus, a psychiatric disability 
including PTSD and a circulatory disability have not been 
medically demonstrated subsequent to service.  

5.  None of the issues on appeal involve a question of 
medical complexity or controversy.  


CONCLUSIONS OF LAW

1.  Residuals of a cold injury, hypertension, a heart 
disability, hearing loss, tinnitus, a psychiatric disability 
including PTSD and a circulatory disability were not incurred 
in or aggravated during service.  Hypertension, a heart 
disability and a sensorineural hearing loss may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  

2.  An independent medical expert's opinion is not warranted.  
38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 20.901 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's initial claim of February 1998 included a 
listing of disabilities for which benefits were being sought, 
but did not specify a date of onset for any condition.  The 
claim did not specify when, where or how any of the 
conditions had been treated in service.  The detailed 
question on the form for that purpose was left blank.  
Furthermore, the question pertaining to when, where and by 
whom he had received any pre-, or post-service civilian 
treatment for any claimed condition was also left completely 
blank.  The only person listed as being aware of any of his 
problems was his wife, whom he had married in 1963.  No 
statement from her is of record.  

The regional office attempted to obtain additional pertinent 
information from the veteran.  In one letter of March 1998 
the regional office informed the veteran that they needed 
additional information to process his PTSD claim.  The 
regional office asked the veteran to provide a description of 
his claimed stressors during service and also to provide 
medical evidence of a current disability and medical evidence 
of a link between the disability claimed to have been 
incurred in service and the current disability.  The veteran 
did not return the questionnaire or otherwise provide any 
pertinent information.  In another letter of March 1998 the 
regional office requested that the appellant submit any 
evidence he had of any current disability, any evidence of 
any treatment for any claimed condition since service, and, 
in general anything which he believed to be pertinent to his 
claims.  The veteran also did not respond to this letter with 
any pertinent information.  

After requesting specifics pertaining to the veteran's 
service from him, the regional office contacted the National 
Personnel Records Center (NPRC) in 1998 but that center was 
unable to locate any service medical records or personnel 
records of the veteran.  NPRC specifically noted that they 
were unable to make a search of alternative sources based on 
the information furnished.  NPRC indicated that any records 
which may have been created would have been destroyed by 
fire.  The veteran did provide a June 1998 statement from a 
hearing clinic reflecting a sensorineural hearing loss and 
also a statement by a counseling specialist at a veterans 
center regarding claimed stressors in service.  The regional 
office did not schedule an examination for the veteran; 
however, under the circumstances of this case the Board does 
not believe that such an examination is warranted.  
Accordingly, the Board considers that all necessary notice 
has been furnished and that the VA duty to assist the veteran 
with regard to his claims has been fulfilled.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096,___, (2000), (to be codified at 38 U.S.C. §§ 5103 and 
5103A).  

I.  Background

As indicated previously, there are no service medical records 
of the veteran available and also no service personnel 
records of the veteran.  The National Personnel Records 
Center has advised that any such records may have destroyed 
by fire.  

A June 1998 audiogram from Craig A. Foss, M.C.D. reflects 
that the veteran had bilateral moderate to severe 
sensorineural hearing loss.  He stated that from the 
veteran's history of shooting guns while in the Infantry for 
six years it was quite likely that the beginning of his 
hearing loss began with that noise exposure.  He stated that 
the type and degree of the veteran's hearing loss on the 
audiogram was consistent with noise-induced hearing loss.  

In a February 1999 statement a readjustment counseling 
specialist at a Veterans Center indicated that the veteran 
had initially been seen in September 1998 in connection with 
his claim for service connection for PTSD.  The veteran had 
reported that while he was in Korea there was still much 
firing into the demilitarized zone, a year and a half after 
the cease-fire and there were accidents in camp.  Patrols at 
night were frightening since they would occasionally come 
across dead bodies.  The veteran stated that he shook 
uncontrollably the first time they came across bodies.  That 
had reportedly bothered him ever since.  The veteran further 
indicated that for some period of time he was with a mortar 
unit and they often fired mortars and his hearing had not 
been the same since.  Bazookas were also going off and the 
veteran believed that that damaged his hearing the most.  The 
veteran had nightmares and stated he could not watch any 
military shows on television.  Hunting did not appeal to the 
veteran anymore.  He did not enjoy it and there were too many 
memories of his Korean experience.  Often unexpected noises 
made him jump.  On occasions he was afraid to go to sleep at 
night.  Also, on occasion he exploded over minor everyday 
things and he had a hard time expressing his feelings even to 
people he cared about.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and hypertension, a heart disability or 
sensorineural hearing loss become manifest to a degree of 
10 percent within one year from date of termination of such 
service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for PTSD if, during 
service, the individual was exposed to a traumatic event such 
as actual or threatened death or serious injury and the 
individual response involved intense fear, helplessness, or 
horror, and there are other manifestations such as 
persistently reexperiencing the traumatic event, persistent 
avoidance of stimuli associated with the trauma, and numbing 
of general responsiveness, and persistent symptoms of 
increased arousal because of the events so as to support the 
diagnosis.  

In order to establish service connection for PTSD, there must 
be medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

In this case, there are no service medical or personnel 
records of the veteran available.  The National Personnel 
Records Center has advised that any such records may have 
been destroyed by fire.  A bilateral sensorineural hearing 
loss was reported in June 1998; however, that was many years 
following the veteran's separation from military service.  
The examiner indicated that based on the veteran's history of 
firing guns while in the Infantry for six years it was quite 
likely that the beginning of his hearing loss began with the 
noise exposure.  However, the Board is not required to accept 
examiner's opinions that are based on the veteran's 
recitation of medical history.  Godfrey v. Brown, 8 Vet. 
App. 113 (1995).  The diagnoses can be no better than the 
facts alleged by the veteran.  Swann v. Brown, 5 Vet. App. 
229 (1993).  In this case, the exposure to acoustic trauma 
reported by the veteran during service has not been 
corroborated by any independent, objective evidence.  The 
veteran did not serve during a period of combat (while his 
service did begin during the legal period covering the Korean 
conflict, the fighting ended there in July 1953), and he has 
not been recognized as having any combat service.  
Accordingly, the Board is unable to conclude that the 
sensorineural hearing loss initially medically reported many, 
many years after service either developed coincident with the 
veteran's military service or within the one-year presumptive 
period following his separation from service.  Thus, service 
connection for the sensorineural hearing loss would not be in 
order.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107; 
38 C.F.R. §§ 3.307, 3.309.  

With regard to the remaining conditions for which service 
connection is claimed, none of those disorders has been 
medically demonstrated subsequent to the veteran's separation 
from military service, and the veteran has furnished no 
information, including any names or addresses of possible 
sources of treatment, despite being specifically requested to 
do so.  In a February 1999 report a readjustment counseling 
specialist at a Veterans Center listed a number of claimed 
stressors by the veteran during service and indicated that he 
reported some symptoms of PTSD.  However, a diagnosis of PTSD 
or other psychiatric disability is simply not of record, and 
was not even alluded to in the only pertinent report which is 
of record.  As noted above, the veteran did not have combat 
service and his claimed stressors are not capable of 
verification.  In summary, the current record does not raise 
a reasonable possibility of a valid claim which could be 
substantiated.  Under the circumstances, the Board concludes 
that the evidence of record is insufficient to raise any 
further duty to assist the veteran in the development of his 
claims or to establish service connection for the claimed 
residuals of a cold injury (frostbite), hypertension, a heart 
disability, tinnitus, a psychiatric disability, including 
PTSD or a circulatory disability.  

The Board has considered the request for an opinion by an 
independent medical expert; however, the Board does not 
believe that such an opinion is necessary for an equitable 
disposition of the matters under consideration in this case 
since a question of medical controversy or complexity has not 
been raised.  38 U.S.C.A. § 7109; 38 C.F.R. § 20.901.  


ORDER

Entitlement to service connection for residuals of a cold 
injury (frostbite), hypertension, a heart disability, hearing 
loss, tinnitus, a psychiatric disability including PTSD and a 
circulatory disability is not established.  The appeal is 
denied.  



		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals








